DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant has sufficiently amended the specification to remove reference to a trademark. Applicant has also amended the specification to fix the typo. Accordingly, the specification objections are withdrawn. 

Applicant has canceled claim 6, rendering the claim objection against it moot. 

Applicant has amended claim 13 to address the informality in the claim and fixed the antecedent basis issues. Accordingly, the claim objection and the §112(b) rejection against the claim are withdrawn. 

Applicant has sufficiently amended claim 10 to address the §112(a) rejection against the claim. Applicant has also provided support in the specification. Accordingly, the §112(a) rejection is withdrawn. 

Applicant has sufficiently amended claims 11 and 12 to address the §112(a) and (b) rejections against those claims. Applicant has also provided support in the specification. Accordingly, the §112 rejections against those claims are withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this Examiner’s amendment was given in interviews with attorney Peter Edwards on November 10, 12, and 15 of 2021 and in an email received on November 15, 2021.

The application has been amended as follows below, with strikeouts, brackets, and bold underlined limitations being the Examiner’s amendment. Applicant’s claim amendments submitted in the filing on 9/21/2021 has been entered. The Examiner’s amendment is modifying that claim set. For clarity, the claims will be modified as shown below per the Examiner’s amendment as the final version of the claims. Only claims being amended or modified are shown below. 

Claim 1
	A method comprising:
	obtaining a first set of entity vectors, wherein each entity vector in the first set of entity
vectors is a multi-dimensional vector that is associated with and describes a token from a first set of tokens from a corpus of sources, wherein the description is based in part on a relationship of the token to at least a portion of the remainder of the corpus of sources, and wherein the corpus of sources contains at least one natural-language source;
obtaining a first set of sentiment scores, wherein each sentiment score in the first set of sentiment scores describes a sentiment associated with a corresponding token that is described by a vector in the first set of entity vectors;
inputting the first set of entity vectors and the first set of sentiment scores into a first pattern-recognizer pathway in a first neural network
entity vectors and the first set of sentiment scores, a first probability value of a first potential future  event[[.]]
wherein the generating the first probability value comprises:
reducing, by the first pattern-recognizer pathway, a first dimension of each entity vector in the first set of entity vectors, resulting in a first set of reduced entity vectors;
reducing, by a second pattern-recognizer pathway, a second dimension of each keyword vector in a first set of keyword vectors, resulting in a first set of reduced keyword vectors;
reducing, by a third pattern-recognizer pathway, a third dimension of each concept vector in a first set of concept vectors, resulting in a first set of reduced concept vectors;
merging each of the reduced vectors in the first set of reduced entity vectors with a corresponding vector in the set of reduced keyword vectors and a corresponding vector in the set of reduced concept vectors, resulting in a set of merged vectors; and 
inputting the merged vectors in the set of merged vectors into a fourth pattern-recognizer pathway in the first neural network.

Claim 2
The method of claim 1, further comprising:
obtaining a second set of entity vectors, wherein each entity vector in the second set of vectors is a multi-dimensional entity vector that describes an entity from the corpus of sources, wherein the description is based in part on a relationship of the entity to at  least a portion of the remainder of the corpus;
obtaining a second set of sentiment scores, wherein each sentiment score in the 
inputting the second set of entity vectors and the second set of second sentiment scores into a fifth pattern-recognizer pathway in the first neural network, wherein the first pattern-recognizer pathway and the fifth pattern-recognizer pathways are separate pathways prior to generating the first probability value and the second  probability value; and
generating, by the first neural network and based on the second set of entity vectors and the second set of sentiment scores, a second probability value of a second potential future event.

Claim 4 
	The method of claim 1, further comprising:
	obtaining [[a]] the first set of keyword vectors, wherein each keyword vector in the first set of keyword vectors is a multi-dimensional vector that 
	inputting the first set of keyword vectors into [[a]] the second 
	obtaining [[a]] the first set of concept vectors, wherein each concept vector in the first set of concept vectors is a multi-dimensional vector that 
	inputting the first set of concept vectors into the third pattern-recognizer pathway in the first neural network.
Claim 5: cancelled

Claim 6: cancelled.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the amendments for claim 1 have incorporated the allowable subject matter in claim 5. Claim 8 has been amended by Applicant in the response dated 9/21/2021 to include further clarifying details regarding the multi-dimensional vectors and sentiment cores in correlation with the respective probability values, as well as the input of a second set of the vectors and second set of sentiment scores into a second recognizer pathway in a second neural network along with a description of the operation of the first and second neural network being separate networks prior to generating their respective probability values. Claim 13 was previously identified as allowable but for the claim objection and §112 rejection, which have been addressed in the response. 

The following new prior art references are also considered:
Agarwal et. al. (U.S. Pat. Pre-Grant Pub. No. 2016/0140231): describing tokens of input data that can include names of a person, wherein such tokens can be used in query token vectors. Whereby the tokens can be derived from collections of documents or a document corpus, i.e. various knowledge bases. While Agarwal can teach the token comprising names of a person, Agarwal is distinguishable from the limitations of claim 1 because it does not explicitly teach the reduction of a plurality of vectors via a plurality of pathways in the neural network to generate a merged set of reduced vectors for input into 
Ertin et. al. (U.S. Pat. Pre-Grant Pub. No. 2003/0204368): describes the use of a first neural network and a second neural network for determining probabilities, wherein both neural networks can be separate networks prior to computing the probabilities. While Ertin can teach the separate neural networks for determining probabilities, Ertin is distinguishable from the limitations of claim 8 because it does not explicitly teach the sets of multi-dimensional vectors derived from a corpus and sentiment scores associated with tokens based on the vectors, wherein the second set of vectors and the second set of sentiment scores can be input into a second recognizer pathway of a second neural network. That is, Ertin does not explicitly teach the specific probability values that are derived by the claimed limitations, namely probability values related to sentiment scores and vector tokens from a data corpus for predicting potential future events. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-4 and 7-13 are allowed. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762. The examiner can normally be reached M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ RIVAS can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2128                                                                                                                                                                                                        




/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128